Citation Nr: 9911683	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-03 084	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the rating for rectal bleeding was properly reduced 
from 10 percent to noncompensable, effective from September 
1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel



INTRODUCTION

The veteran served on active duty from February 1986 to June 
1991, with four months and 27 days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which reduced the evaluation of the 
service-connected rectal bleeding from 10 percent disabling 
to noncompensable, effective September 1, 1997.

The evidence demonstrates that the veteran requested a 
personal hearing at the RO before a member of the Board.  A 
videoconference hearing was scheduled and, in October 1998, 
the veteran's representative advised the VA that the veteran 
wished to cancel the hearing.  The representative further 
advised that the veteran did not want any hearings in regard 
to his appeal.


FINDING OF FACT

The veteran failed to report for a routine future 
examination, scheduled in May 1997, and has provided no 
reason for his failure to report for the examination.  


CONCLUSION OF LAW

The reduction in the evaluation of the veteran's rectal 
bleeding disability from 10 percent to noncompensable was 
proper.  38 C.F.R. §§ 3.105(e), 3.655 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the veteran's claim 
is plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied that 
all relevant evidence has been obtained with respect to the 
claim regarding the propriety of the reduction in the 
evaluation of the service-connected rectal bleeding 
disability and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

The veteran disagrees with the rating reduction of the 
service-connected rectal bleeding disability, promulgated in 
rating decision of August 1997.  In the notice of 
disagreement, the veteran contends that "my condition has 
not changed one bit."  In his appeal, dated in February 
1998, the veteran reports that he was still experiencing 
bleeding from the rectum and indicates that the disability 
continues to warrant a 10 percent evaluation.

The rating reduction at issue was based on the veteran's 
failure to report for a routine VA examination scheduled in 
May 1997 to evaluate the current severity of the service-
connected rectal bleeding disability pursuant to a running 
award of compensation benefits.  In regard to running awards 
for compensation, when the issue is continued entitlement, VA 
regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, the VA shall issue a 
pretermination notice advising the payee that payment for the 
disability or disabilities for which reexamination was 
scheduled will be discontinued or, if a minimum evaluation is 
established or there is an evaluation protected under 
38 C.F.R. § 3.951(b), reduced to the lower evaluation.  Such 
notice shall also include the prospective date of 
discontinuance or reduction, the reason therefor and a 
statement of the claimant's procedural and appellate rights.  
The claimant shall be allowed 60 days to indicate his or her 
willingness to report for a reexamination or to present 
evidence that payment for the disability or disabilities for 
which the reexamination was scheduled should not be 
discontinued or reduced.  If there is no response within 60 
days, or if the evidence submitted does not establish 
continued entitlement, payment for such disability or 
disabilities shall be discontinued or reduced as of the date 
indicated in the pretermination notice or the date of last 
payment, whichever is later.  If notice is received that the 
claimant is willing to report for a reexamination before 
payment has been discontinued or reduced, action to adjust 
payment shall be deferred.  The reexamination shall be 
rescheduled and the claimant notified that failure to report 
for the rescheduled examination shall be cause for immediate 
discontinuance or reduction of payment.  38 C.F.R. § 3.655(a) 
and (c)(1)-(3).

The evidence of record demonstrates that, in conjunction with 
a running award of VA compensation, and the issue of 
continuing entitlement, the RO scheduled the veteran for a VA 
examination in May 1997 to ascertain the current level of 
severity of his service-connected rectal bleeding disability.  
The veteran had not filed a claim for increased compensation.  
The veteran failed to report to the examination, and has 
provided no reason to date for his failure to report for the 
examination.  As such, there is no evidence of record that he 
failed to report for good cause.  In rating decision of May 
1997, the RO proposed a reduction in the evaluation of the 
rectal bleeding disability.  A letter, dated May 30, 1997, 
was mailed to the veteran notifying him of the proposed 
reduction.  It appears that this letter was sent to the 
veteran's last known address and the evidence does not 
indicate that the letter was returned to the RO as 
undeliverable.  The letter advised the veteran the VA planned 
to stop paying benefits effective September 1, 1977, as well 
as the reason therefor.  The veteran was also provided his 
appellate rights.  He was allowed 60 days to indicate his 
willingness to report for a reexamination or present evidence 
that payment for the disability should not be reduced.  There 
was no response from the veteran and, in rating decision of 
August 1997, the reduction was implemented.  The veteran was 
notified of this action.  In a statement dated in February 
1998, the veteran argues that his condition has not changed.  
He also informed the RO at that time that his address had 
changed.


The evidence demonstrates that the proper procedures were 
followed in reducing the evaluation of the veteran's service-
connected rectal bleeding disability.  He was sent the proper 
notices to his last known address (it is the veteran's 
responsibility to keep the VA informed of any change of 
address), failed to report to the scheduled VA examination, 
and did not provide good cause for his failure to report to 
that examination.  The veteran did not inform the RO of his 
willingness to undergo a VA examination until his statement 
dated in February 1998 requesting he be rescheduled for an 
examination.  The reduction was proper based on the veteran's 
failure to report for an examination.  


ORDER

The reduction in the evaluation of the veteran's rectal 
bleeding disability was warranted.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

